Case 1:19-mj-00730 Document 1 Filed on 07/15/19 in TXSD Page 1 of 1

  

fon ia

 

 

   

tT
AO 91 (Rev. 02/09) Criminal Complaint | £ by) Y
District of

UNITED STATES DISTRICT COURT mee
for the JUL 15 2019

Southern District of Texas

South

 

 

Savid J. Bradley, Clerk of Court
)
United States of America )
V. ) Case No. (> /4- Mm J- 7 3D
)
Hersel Lincoln MCKENZIE Jr )
Defendant
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of — July, 12,2019 _ in the county of Cameron in the Southern District of

Texas , the defendant violated 18 U.S.C. § 554 ;

 

an offense described as follows:

Knowingly exported or sent from the United States, or attempted to export or send from the United States, any
merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals, buys, sells,
or in any manner facilitates the transportation, concealment, or sale or such merchandise, article or object, prior to
exportation, knowing the same to be intended for the exportation contrary to any law or regulation of the United
States, to wit: one AK-47 pattern rifle with magazine, three handguns, and 582 rounds of ammunition.

This criminal complaint is based on these facts:

On July 12, 2019, MCKENZIE departed the U.S. through the Los Indios Port of Entry at Los Indios, TX, driving a
Nissan SUV. Mexican Customs denied his entry because his vehicle documents were reportedly not in order.
MCKENZIE then sought admission to the U.S. and provided a negative declaration to Customs and Border
Protection Officers for weapons, ammunition, and money over $10,000. During a secondary inspection of the SUV,
552 rounds of ammunition, an AK-47 lower receiver and two handguns were discovered in a large speaker box.

The rifle magazine, loaded with 30 rounds, was discovered under the dashboard. During a patdown, the AK-47
upper receiver and one handgun were discovered on MCKENZIE's person. During a post-Miranda interview,
MCKENZIE admitted that all of the firearms belonged to him and that he knew it was illegal to take them to
Mexico. MCKENZIE admitted concealing the firearms and ammunition in the SUV.

[ Continued on the attached sheet.

 

Complainant’s signature

Benjamin Grant, HSI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

~~
Date: July 15, 2019 Leh Ugp-ef
a a a

Judge's 7
City and state: Brownsville, Texas Ronald G. Morgan, U.3. Magistrate Judge

Printed name and title

 
